DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 21-40 are allowed. 
The following is an Examiner’s statement of reasons for allowance: Applicant's claims presented 08/03/2021 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 21, 29, and 35 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest a system comprising: one or more processors; one or more machine-readable, non-transitory storage mediums that include instructions configured to cause the one or more processors to perform operations including: receiving input data from an input device corresponding to a movement of a virtual object located within a VR/AR environment; determining a virtual distance of a virtual object in the VR/AR environment from a user perspective; moving the virtual object within the VR/AR environment based on the input data and according to a first movement sensitivity setting while the virtual distance is below a second threshold value; and
moving the virtual object within the VR/AR environment based on the input data and according to a second movement sensitivity setting while the virtual distance is at or above the second threshold value.

U.S. Patent Application Publication 2018/0181199 A1 (commonly assigned to Logitech Europe SA) to Harvey et al. discloses a method 2800 for modifying tracking precision of an input device based on a detected location of the input device relative to a peripheral device or a virtual object. In response to determining that the peripheral device or virtual object is within a threshold distance to the input device, method 2800 can include modifying the tracking precision of the input device according to a first tracking sensitivity profile (step 2830). In response to determining that the peripheral device or virtual object is not within a threshold distance to the input device, method 2800 can include modifying the tracking precision of the input device according to a second tracking sensitivity profile (step 2840). In some cases, the first tracking sensitivity profile can have a higher precision measurement than a precision measurement of the second tracking sensitivity profile.

U.S. Patent Application Publication 2015/030264 2A1 to Miller discloses an AR system that employs the front facing camera(s) to detect interactions (e.g., tap, double tap, short tap,  The AR system may associate a navigation object with a virtual object. The navigation object may be responsive to one or more predetermined conditions (e.g., a movement, a command, a structure, an emotion, a distance, etc.). Based on the change in the navigation object, at least one parameter of the virtual object may be changed as well. For example, the virtual object may move faster, or move toward another object.

U.S. Patent Application Publication 2017/0160815 A1 to Glazier et al. discloses that movement of the handheld electronic device 102 causing the virtual beam 400/endpoint 400B to move through a particular distance, or an angle, that is greater than a preset threshold, may cause the initial teleport command to be cancelled, prior to carrying out the teleportation from the first virtual location A to the second virtual location B. In FIG. 5F, after selecting the second virtual location B for teleportation (as shown in FIGS. 4B and 5B), and, if applicable, after applying any adjustments in scale (as shown in FIGS. 4C and 5C), and before releasing the trigger (or other actuation mechanism) and teleporting to the second virtual location B at the adjusted scale (if applicable), the user may move, or shift, or rotate, the handheld electronic device 102 to in turn cause the virtual beam 400/endpoint 400B to move away from the selected virtual location B by a preset distance or a preset angle. Movement through a distance or angle that exceeds the preset distance, or angle, or threshold, may cancel the user's selection of second virtual location B. 

However, none of the above teach or fairly suggest the system and associated with it the method of controlling a virtual object in a VR/AR environment as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622